DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light amount control unit” in the independent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (light shielding plate, 110 [0026]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims contain the limitation “Light amount control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only describes the unit as a “light shielding plate” without additional structure or details of the “plate.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oike (US Publication 2019/0124307) in view of Fujimori (hereinafter “Fuji”) (US Publication 20100117929) and in further view of Ikeda (US Publication 2015/0109533). 
Regarding independent claim 1, Oike teaches an image processing apparatus for use with a projection system that includes:
a first projection-type display apparatus configured to project a first projection image so that the first projection image and a second projection image partially overlap each other on a projected surface, (Fig. 1 illustrates a first projection-type display apparatus, 100A ([0036])) providing a first projection image, 11 that partially overlaps a second projection image, 12 on a projected surface [0037]);
a second projection-type display apparatus configured to project the second projection image, (Projector, 100B, Fig. 1);
the image processing apparatus comprising:
at least one processor and at least a memory containing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: (In [0068-0070, 0075], Okie teaches a correction function stored in memory and controlled by a processor (CPU) (155A) and performs a blending function on the overlapping areas of the first and second projection images);
a correction task configured to correct an image signal that has been input to the first projection-type display apparatus (The blending function (correction task) of the overlapping region may be set by the first projection detection of the overlapping area or by a user’s operation. [0075, 0107]);
wherein the first projection image includes: a first area which part of the second projection image overlaps, a second area that is adjacent to the first area...., and a third area different from the first area and the second area, and (Fig. 3 illustrates a first area, 13 (overlapping areas of both images), a second area, (portion of 17 to the left of area 13, not part of area, 13) and a third area (remaining area of image 11, to the left of the second area, not part of areas, 13 or 17));
wherein the correction task corrects one of a luminance and a color of the image signal corresponding to the second area so as to reduce a difference from a corresponding one of a luminance and a color of the image signal corresponding to at least one of the first area and the third area (Starting in [0075], Oike discloses of changing the luminance of the blending area, 15 in order to make the area “less visually standing out.”  Fig. 6 illustrates of the steps of determining the luminance distribution relating to the blend area and determining a post blending luminance distribution; providing luminance correction to the second area as compared to a third area.  See also correction changes depicted in Fig. 5);
Although Oike teaches a projected surface, first projection-type display apparatus, a first area and a second area, Oike does not explicitly disclose:
a light amount control unit..., 
However, in the same field of endeavor, Fuji discloses in [0127] of using a light shielding plate to adjust the brightness of an overlapped region, in an edge blending process using multiple projectors.
Oike teaches a base process/product of a projection system comprising multiple projectors and a blending operation used on/near overlapping regions of first and second images produced by the multiple projectors, which the claimed invention can be seen as an improvement in that the overlapping regions are visibility reduced.  Fuji teaches a known technique of using a light amount control unit in a blending process using multiple projectors that is comparable to the base process/product.
Fuji’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Oike and the results would have been predictable and resulted in the use of alight amount control unit on a blending area in a blending operation, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a light amount control unit..., and configured to control a projected light amount, a second area that is adjacent to the first area and affected by the light amount control unit, and (The combined teachings of Oike and Fuji provide a light amount control unit used in a blending operation of a blending area).
Although the combined teachings of Oike and Fuji disclose the use of a light amount control unit in a blending operation of an image, they do not explicitly disclose:
a light amount control unit disposed between the projected surface and the first projection-type display apparatus
However, in the same field of endeavor, Ikeda discloses in [0092] a light shielding plate located in the middle of an optical path between a projector’s light source and a projection surface.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the light amount control unit, as taught by the combined teachings of Oike and Fuji; to include the location of the light amount control unit located between a projected surface and a component of a projector, as disclosed by Ikeda, to control light.
Regarding dependent claim 2, Oike, as modified by Fuji and Ikeda, discloses the image processing apparatus according to claim 1, wherein:
the operations further include an acquisition task configured to acquire a correction amount to the image signal corresponding to the second area, and wherein the correction task corrects the image signal corresponding to the second area using the correction amount acquired by the acquisition task (See [0077-0087] and equations relating to luminance adjustments illustrated in Figs. 4/5 and the determination of how large the blending area should be based on detection or user selection ([0075]).
Regarding dependent claim 3, Oike, as modified by Fuji and Ikeda, discloses the image processing apparatus according to claim 2, wherein:
the correction amount is set by a user via the acquisition task (Oike cites in [0075] the user setting the blending area, thereby setting an amount of the image to be corrected).
Regarding dependent claim 4, Oike, as modified by Fuji and Ikeda, discloses the image processing apparatus according to claim 1, wherein:
the correction task corrects the image signal corresponding to the second area so as to reduce the difference from the luminance and color of at least one of the first area and the third area (As taught by Oike in claim 1);
measured by a measurement apparatus (Image section, 140A which measures luminance and color ([0061]) and provides a captured image of a projection area in each and for each projector ([0093-0094])). 
Regarding dependent claim 5, Oike, as modified by Fuji and Ikeda, discloses the image processing apparatus according to claim 1, wherein:
the correction task lowers the luminance of the image signal corresponding to the second area so as to reduce the difference from the luminance of the image signal corresponding to at least one of the first area and the third area (See Fig. 5 post-correction changes and decrease quantity of each portion of the blend area in Fig. 4, [0085]  based on position and purpose of blending operation in [0075]).
Regarding dependent claim 6, Oike, as modified by Fuji and Ikeda, discloses the image processing apparatus according to claim 1, wherein:
the correction task can correct the image signal corresponding to each of the first area, the second area, and the third area (Based on the operation presented in [0107] of a user determining the size of the blending area (increasing or decreasing a first and second area, indicates Oike changes the luminance of each of a first, second and a portion of the third area).
Regarding dependent claim 7, Oike, as modified by Fuji and Ikeda, discloses the image processing apparatus according to claim 1, wherein:
the correction task does not correct the image signal corresponding to the third area (The portions of the third area not altered by the user designation as a second area, are not corrected, as they are not part of the blended area).
Independent Claim 9 has similar limitations to claim 1 and is rejected in the same manner using the same prior art.  Claim 9 additionally recites a light modulation element configured to modulate light from the source (Light modulator, 112 modulates light output by light source, 111 ([0053]).
Regarding independent claim 10, Oike teaches an image processing method for use with a projection system that includes:
a first projection-type display apparatus configured to project a first projection image so that the first projection image and a second projection image partially overlap each other on a projected surface, (Fig. 1 illustrates a first projection-type display apparatus, 100A ([0036])) providing a first projection image, 11 that partially overlaps a second projection image, 12 on a projected surface [0037]);
a second projection-type display apparatus configured to project the second projection image, (Projector, 100B, Fig. 1);
The image processing method comprising:
correcting an image signal that been input to the first projection type display apparatus (In [0068-0070, 0075], Okie teaches a correction function stored in memory and to perform a blending function on the overlapping areas of the first and second projection images by adjusting the luminance of images using correction coefficients.  See also [0147]);
a correction task configured to correct an image signal that has been input to the first projection-type display apparatus (The blending function (correction task) of the overlapping region may be set by the first projection detection of the overlapping area or by a user’s operation. [0075, 0107]).
wherein the first projection image includes: a first area which part of the second projection image overlaps, a second area that is adjacent to the first area...., and a third area different from the first area and the second area, and (Fig. 3 illustrates a first area, 13 (overlapping areas of both images), a second area, (portion of 17 to the left of area 13, not part of area, 13) and a third area (remaining area of image 11, to the left of the second area, not part of areas, 13 or 17));
wherein the correction task corrects one of a luminance and a color of the image signal corresponding to the second area so as to reduce a difference from a corresponding one of a luminance and a color of the image signal corresponding to at least one of the first area and the third area (Starting in [0075], Oike discloses of changing the luminance of the blending area, 15 in order to make the area “less visually standing out.”  Fig. 6 illustrates of the steps of determining the luminance distribution relating to the blend area and determining a post blending luminance distribution; providing luminance correction to the second area as compared to a third area.  See also correction changes depicted in Fig. 5);
Although Oike teaches a projected surface, first projection-type display apparatus, a first area and a second area, Oike does not explicitly disclose:
a light amount control unit..., 
However, in the same field of endeavor, Fuji discloses in [0127] of using a light shielding plate to adjust the brightness of an overlapped region, in an edge blending process using multiple projectors.
Oike teaches a base process/product of a projection system comprising multiple projectors and a blending operation used on/near overlapping regions of first and second images produced by the multiple projectors, which the claimed invention can be seen as an improvement in that the overlapping regions are visibility reduced.  Fuji teaches a known technique of using a light amount control unit in a blending process using multiple projectors that is comparable to the base process/product.
Fuji’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Oike and the results would have been predictable and resulted in the use of alight amount control unit on a blending area in a blending operation, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a light amount control unit..., and configured to control a projected light amount, a second area that is adjacent to the first area and affected by the light amount control unit, and (The combined teachings of Oike and Fuji provide a light amount control unit used in a blending operation of a blending area).
Although the combined teachings of Oike and Fuji disclose the use of a light amount control unit in a blending operation of an image, they do not explicitly disclose:
a light amount control unit disposed between the projected surface and the first projection-type display apparatus
However, in the same field of endeavor, Ikeda discloses in [0092] a light shielding plate located in the middle of an optical path between a projector’s light source and a projection surface.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the light amount control unit, as taught by the combined teachings of Oike and Fuji; to include the location of the light amount control unit located between a projected surface and a component of a projector, as disclosed by Ikeda, to control light.
Regarding dependent claim 11, Oike, as modified by Fuji and Ikeda, discloses a non-transitory computer-readable storage medium storing a computer program that causes a computer to execute the image processing method according to claim 10 (Storage memory [0069]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oike (US Publication 2019/0124307) in view of Fujimori (hereinafter “Fuji”) (US Publication 20100117929), Ikeda (US Publication 2015/0109533) and in further view of Franik (US Publication 2010/0201702).
Regarding dependent claim 8, Oike, as modified by Fuji and Ikeda, discloses the image processing apparatus according to claim 1, wherein:
the correction task corrects the luminance of the image signal corresponding to the second area so as to reduce a difference from the luminance of the image signal corresponding to at least one of the first area and the third area (As cited in claim 1);
The combination of references do not explicitly disclose correcting the color between areas of an image and therefore do explicitly disclose:
...corrects the color...
However, in the same field of endeavor, Franik discloses in the Abstract and in [0027] or changing color parameters/variations in a blending area of images.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined features, who provide a blending operation for a second area in relation to a first and third area; to include of using color as one of the parameters changed in a blending operation, as disclosed by Franik to remove any visible joint ([0027]).
and the correction task corrects the color of the image signal corresponding to the second area so as to reduce a difference from the color of the image signal corresponding to at least one of the first area and the third area (The combined teachings of the above references, disclose the use of color and/or luminance as parameters changed between areas in an blending operation).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 20020057361 to Mayer discloses of providing seamless blending of overlapping images from two projectors ([0060]), but do not disclose a second area as recited in the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693